Citation Nr: 1047647	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hallux 
valgus, left foot.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture, distal phalanx, left great toe.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to 
September 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board remanded this matter in March 2009 for additional 
development.

The issue of entitlement to service connection for a neck 
disability and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hallux valgus of the left foot has not required 
surgery and is not of the severity to equate to an amputation of 
the great toe.

2.  The Veteran suffers stiffness of the left great toe, pain on 
lateral compression of the forefoot, and mild bony irregularity 
at the plantar aspect of the proximal portion of the distal 
phalanx.






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for left 
foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes 5280, 5284 (2010).

2.  An initial 10 percent rating for residuals of a fracture, 
distal phalanx, left great toe, is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5283, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id.  at 126. Hart appears to extend Fenderson to all 
increased evaluation claims.

The Veteran seeks a compensable rating for his service-connected 
hallux valgus of the left foot and residuals of a fracture, 
distal phalanx, left great toe.  The RO rated these disabilities 
under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5280 and 5283, 
respectively.  Under DC 5280, unilateral hallux valgus, a 10 
percent rating is warranted for severe unilateral hallux valgus, 
if equivalent to an amputation of the great toe.  A 10 percent 
evaluation is also assigned for post operative residuals of a 
hallux valgus where there is a resection of the metatarsal head.  
A higher rating is not provided under this diagnostic code.

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal or 
metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 30 
percent disabling.  A Note to DC 5283 provides that malunion or 
non-union of tarsal or metatarsal bones with actual loss of use 
of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot injuries 
are rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.  A Note to DC 5284 
provides that foot injuries with actual loss of use of the foot 
are to be rated 40 percent disabling. 38 C.F.R. § 4.71a.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just." 38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.

The Veteran had a VA examination in October 2004.  The examiner 
reviewed the claims file.  The Veteran reported that after 
dropping a weight on his foot and suffering a fracture of the toe 
that he began to have left midfoot pain with radiation proximally 
in the sole of the foot.  His condition is aggravated by wearing 
shoes and prolonged walking.  He reported no incapacitating 
episodes in the past year and does not use assistive devices.  
The physical examination revealed normal gait and a normal left 
foot.  The left great toe showed a mild degree of hallux valgus 
with extension to 60 degrees, flexion to 30 degrees, and IP joint 
motion from 0 to 30 degrees.  He had minimal pain on lateral 
compression of the forefoot with pressure being applied at the 
third web space, suggesting the possibility of Morton's neuroma.  
The diagnosis was fracture of the distal phalanx of the left 
great toe, healed uneventfully.  The examiner stated that the 
fracture of the great toe has no impact on activities of daily 
living (ADLs).

In his notice of disagreement, dated March 2005, the Veteran 
stated that his service-connected hallux valgus of the left foot 
and residuals of a fracture of the left great toe cause him a 
great deal of pain and discomfort when walking, which is required 
by his employment.  He said that his job requires a great deal of 
walking and carrying heavy loads.  In his substantive appeal, VA 
Form 9, the Veteran stated that his left great toe and hallux 
valgus are very painful, make it difficult for him to walk, and 
interfere with his ability to earn a living because of the pain 
and discomfort.  He said that the hallux valgus condition makes 
it difficult to walk and move due to swelling and causes him to 
shift his weight to the other leg to compensate.

The Veteran had another VA examination in June 2009.  The 
evaluation revealed stiffness of the great toe.  The x-rays 
revealed mild bony irregularity at the plantar aspect of the 
proximal portion of the distal phalanx that may be related to the 
in-service injury.  No diagnosis was rendered and the examiner 
stated that the condition had no significant occupational effects 
or effects on ADLs.  

Another VA examination was conducted in October 2009.  The 
examination results continued to show stiffness of the left great 
toe.  The examiner found no evidence of hallux valgus or hallux 
rigidus.  The x-rays revealed mild bony irregularity at the 
plantar aspect of the proximal portion of the distal phalanx that 
may be related to the in-service injury.  The diagnosis indicated 
that there was no significant disorder found relating to the 
hallux valgus of the left foot.  The examiner stated that the 
condition does not have significant effects on occupation or 
ADLs.

As noted above, for a compensable rating for hallux valgus, the 
evidence must show severe unilateral hallux valgus equivalent to 
an amputation of the great toe or post operative residuals where 
there is a resection of the metatarsal head.  At most, the 
Veteran's condition is mild as it has not required surgery and is 
not of the severity to equate to an amputation of the great toe.  
Therefore, a compensable rating is not warranted for the service-
connected hallux valgus.

The residuals of the fracture of distal phalanx of the left great 
toe have been rated under DC 5283, which provides a 10 percent 
rating for moderate malunion or nonunion of tarsal or metatarsal 
bones.  In this case, the evidence shows that the Veteran's 
fracture healed uneventfully.  No nonunion or malunion of the 
bone has been documented.

Also potentially applicable is DC 5284 which provides a 10 
percent rating for "moderate" foot injuries.  Here, VA 
examinations document stiffness, pain on lateral compression of 
the forefoot, and mild bony irregularity at the plantar aspect of 
the proximal portion of the distal phalanx.  The examiners have 
indicated that the fracture of the great toe does not have 
significant effects on occupation or ADLs; however, the Veteran 
argues that his left foot disabilities make it difficult for him 
to walk, which is required for his job, because of the pain, 
swelling, and flare-ups caused by wearing shoes and prolonged 
walking.  The Board recognizes that the Veteran is competent to 
report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness).  Further, 
the medical evidence documents stiffness, pain, and minor 
irregularities of the bone.  Therefore, the Board finds that the 
Veteran should be given the benefit of the doubt and awarded a 10 
percent rating for a moderate foot disability under DC 5284.  A 
rating greater than 10 percent is not warranted as the evidence 
does not show moderately severe symptoms that can be attributed 
to his service connected disabilities.

Finally, while adjudication of musculoskeletal disorders 
ordinarily requires consideration of the impact of functional 
loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Diagnostic 
Codes 5280, 5283, and 5284 are not predicated on loss of range of 
motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), do not apply.  See 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2010).  Consequently, a rating greater than 10 percent 
cannot be awarded based upon this criteria.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time 
to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities.  The governing norm in 
these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the 
application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  The Court stated that 
the RO or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the Veteran's disability level 
and symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the Veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the Veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned 
by a particular veteran are not considered relevant in the 
calculation of the average impairment of earning capacity for a 
disability, and contemplate that veterans receiving benefits may 
experience a greater or lesser impairment of earning capacity 
than average for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  However, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
addressing referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the Board finds that the schedular criteria 
adequately address the level of severity of the Veteran's 
disabilities.  Further, the Board has already taken into 
consideration the effect of the left foot disabilities on the 
Veteran's employment and ADLs in granting the 10 percent rating 
under DC 5284 for residuals of a fracture of the distal phalanx, 
left great toe.  A higher rating is not warranted on a schedular 
or extraschedular basis.

Accordingly, the appeal seeking a compensable rating for hallux 
valgus is denied while a 10 percent rating for residuals of the 
fracture of the distal phalanx, left great toe is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2003 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed the Veteran of what evidence 
was required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
private treatment records.  The Veteran submitted private 
treatment records and was afforded VA medical examinations as 
discussed herein.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial compensable evaluation for hallux 
valgus, left foot, is denied.

An initial 10 percent evaluation for residuals of a fracture, 
distal phalanx, left great toe is granted.


REMAND

The Veteran seeks service connection for a cervical spine 
disability.  STRs do not show treatment or diagnosis of a chronic 
neck disability during service.  An STR dated February 1997 shows 
that the Veteran reported being in a motor vehicle accident (MVA) 
four years prior.  He sought treatment for his low back.  He did 
not indicate symptoms of the cervical spine.

The Veteran had a VA examination in October 2004 during which he 
reported being involved in a MVA in 1995.  He said his pain was 
localized to the lumbar spine.  The Veteran did not discuss his 
alleged cervical pain or injury during the examination.  More 
importantly, while reciting the MVA history, he did not report 
injuring his cervical spine, which the Board finds highly suspect 
since he alleges that the lumbar and cervical spine injuries both 
resulted from same accident.

The notice of disagreement, dated March 2005, indicates that the 
cervical spine injury happened during the in-service MVA that 
injured his low back.  He reported that the neck pain causes 
severe headaches and nose bleeds.  In his substantive appeal, VA 
Form 9, dated September 2005, the Veteran stated that his neck is 
painful and that pain radiates down his left shoulder and causes 
severe tension headaches.  He said that the pain is constant and 
severe and interferes with his sleep.

The Veteran had a VA examination in June 2009.  The examiner 
reviewed the claims file.  The Veteran reported injuring his neck 
in a 1995 MVA and said he was out of work for six weeks as a 
result.  A discectomy of the cervical spine was performed in 2008 
but he continues to have pain despite the surgery.  After 
performing the physical examination, the examiner rendered a 
diagnosis of chronic cervical strain.  The examiner stated that 
it is at least as likely as not that the cervical spine condition 
is related to service.  The opinion was based upon the Veteran's 
reported history of a neck injury sustained in the 1995 MVA and 
the lack of any other history of neck disorder.

Subsequent to the June 2009 VA examination, the Veteran submitted 
private treatment records, including records from his physical 
therapist at A.O.S.S.M.A.  One record, dated November 2007, 
indicates that the Veteran was involved in a MVA in April 2007 
and that he complained of, and was receiving treatment for, 
resulting bilateral shoulder and neck pain.  Further, a July 2009 
VA outpatient treatment record indicates that the Veteran was 
involved in a MVA in April 2007.

Where existing examinations are inadequate for rating purposes, a 
VA examination will be authorized. 38 C.F.R. § 3.326.  In light 
of this newly received evidence, the Board finds that a remand is 
warranted so that an addendum to the June 2009 VA examination 
opinion can be obtained that takes into consideration all 
pertinent evidence in the claims file.

Whether TDIU is warranted is an issue inextricably intertwined 
with the issue of whether service connection is warranted for a 
cervical spine disability.  Hence, the Board will defer 
adjudication of whether a TDIU is warranted pending completion of 
the necessary development of his claim for service connection for 
a cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  If possible, ask the medical professional 
who conducted the June 2009 VA examination to 
review the claims file and newly acquired 
private treatment records and provide an 
addendum that addresses whether it is at 
least as likely as not (50 percent or 
greater) that the Veteran's cervical spine 
disability is related to service.

If the June 2009 examiner is no longer 
available, request that a physician 
knowledgeable in orthopedic disabilities 
review the claims file and provide an opinion 
as to whether it is as likely as not that the 
cervical spine disability is related to 
service.

The examiner is asked to specifically address 
the private treatment records provided 
subsequent to the June 2009 examination, 
including those from A.O.S.S.M.A.  A 
rationale must be provided for each opinion 
offered.

If the requested opinion cannot be provided 
without resort to speculation, the reviewing 
official should clearly and specifically so 
specify in the report, and explain why this 
is so.

2.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


